DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s amendment filed 30 November 2021, which amends claims 1, 4, 5, 6 and 7. Claims 1-7 are pending. 
The objections to the abstract, the specification, and claims 1, 4, and 6 for minor informalities are withdrawn due to Applicant’s amendments filed 30 November 2021. 
Applicant overcame the rejection of claim 5 under 35 U.S.C. 112(b) by amending the claims in response filed 30 November 2021. 

Claim Objections
Claims 5 and 7 are objected to because of the following informalities:  
In claim 5, line 3, and claim 7, line 17, “terminus to proximate to a midpoint” should read “terminus to proximate a midpoint”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite both as an apparatus and a process of using the apparatus in the following statements:
 In claim 1, lines 4-5 and claim 7, lines 4-5, “positioning the user for gripping the tube.” It is unclear how the device is positioning the user and what part of the user is gripping the tube.  The phrase renders the claim indefinite because it is not clear how this phrase limits the structure and function of the claimed device.  For the purpose of this Office Action, the limitation is considered to be met by any mouthpiece configured to be placed in a mouth as the preceding phrase states. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hollingsworth (US 1,447,664 A) in view of Shields (US 2015/0164137 A1).
Regarding claim 1, Hollingsworth discloses a mouthpiece and holding device (Page 3, lines 37-38; Figs. 1-4) comprising a tube (Page 3, line 38; Fig. 1), the tube being partially flattened proximate to a first end thereof defining a mouthpiece (Fig. 1), wherein the mouthpiece is configured to be positioned between lips or teeth of a user, positioning the user for gripping the tube (Page 2, line 95; Page 3, line 38; Fig. 1). The examiner notes that the prior art labeling a portion of the device a mouthpiece indicates that it is fully capable of performing the functions claimed. 
Hollingsworth further discloses a split ring (Page 2, lines 45-53; Fig 2, a combination of the slots 2, the short tube 3, and the fingers 4). The examiner notes that the original instant specification lacks a special definition of “a split ring” and as such, the broadest reasonable interpretation is utilized by the examiner where “a split ring” is simply any ring-like or ring-shaped structure or combination of structures that has at least one split. Hollingsworth further 
Hollingsworth further discloses a pair of tabs (Page 2, line 67; Fig. 2, headed pin 5), each tab being coupled to and extending transversely from a respective opposed end of the split ring (Page 2, lines 67-68; Figs. 2-4, headed pin 5), wherein the pair of tabs is configured to engage digits of a hand of the user facilitating squeezing the tabs (Page 3, lines 7-9, indicates an operator applying pressure to a pair of tabs) to expand the split ring (Page 3, lines 10-14; the external fingers are expanded as the tabs are squeezed), concurrent with tensioning of the split ring (Page 3, lines 42-43; Figs. 2-4; Fig 2 shows the internal fingers under tension as the tabs are squeezed), wherein the second end is configured for insertion of a rolled smoking product (Page 2, lines 90-93; Fig. 1-4; Fig. 4 shows an inserted rolled smoking product).
Hollingsworth does not explicitly disclose wherein the split ring is configured to rebound to engage the tube to the rolled tobacco product upon release of squeezing of the tabs.
Shields teaches a similar holding device ([0006], lines 1-3; Fig. 4) wherein the fingers are configured to rebound to engage the tube to the rolled tobacco product upon release of squeezing of the tabs [0008].
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the mouthpiece and holding device of Hollingsworth to configure the split ring to rebound and engage the rolled tobacco product upon release of the tabs as taught by Shields as an alternative means to for expanding and collapsing the holding device.
Regarding claim 2, Hollingsworth discloses the mouthpiece and holding device wherein the tube comprises the mouthpiece, a terminal section, and a midsection extending therebetween 

    PNG
    media_image1.png
    261
    766
    media_image1.png
    Greyscale

Regarding claim 3, Hollingsworth discloses the mouthpiece and holding device as claimed in claim 1, wherein the tube comprises the mouthpiece, a terminal section, and a midsection extending therebetween (see modified Fig. 2 above), the terminal section extending transversely from the midsection such that the terminal section is cone shaped (see modified Fig. 2 above).
Regarding claim 4, Hollingsworth discloses the mouthpiece and holding device as claimed in claim 1, further disclosing a lip engaged to the first end of the tube and extending radially and outwardly therefrom (Figs. 1-4 and modified Fig. 2 above), wherein the lip is configured to enhance gripping of the tube between the lips or the teeth of the user (Figs. 1-4 and modified Fig. 2 above). The examiner notes that the implied structural requirement of the lip is that it is engaged to the first end of the tube and extends outwardly therefrom. Modified Figure 2 (above) of the prior art indicates the lip structure necessary to perform the function to enhance the grip of the tube between the lips or teeth of the user. 

Regarding claim 6, Hollingsworth discloses the mouthpiece and holding device as claimed in claim 1, further disclosing a plurality of teeth (Page 2, lines 51-54; Figs. 1-4, fingers 4) engaged to and extending inwardly from the split ring (Page 2, lines 74-79; Figs. 3-4, tips of fingers 4), wherein the plurality of teeth is configured to engage the rolled tobacco product upon rebounding of the split ring (Page 2, lines 74-79; Figs. 3-4, the transition from Fig. 3 to Fig. 4 shows the tips of fingers 4 engaging the rolled tobacco product upon rebound), such that the rolled tobacco product is engaged to the tube (Page 2, line 80; Figs. 3-4, Fig. 4 shows the rolled tobacco product engaged to the tube).
Regarding claim 7, Hollingsworth discloses a mouthpiece and holding device (page 3, lines 37-38, Figs. 1-4) comprising a tube (Page 3, line 38; Fig. 1), the tube being partially flattened proximate to a first end thereof defining a mouthpiece (Fig. 1), wherein the mouthpiece is configured to be positioned between lips or teeth of a user, positioning the user for gripping 
Hollingsworth further discloses the tube comprising the mouthpiece, a terminal section, and a midsection extending therebetween (see modified Fig. 2 below), the mouthpiece being circumferentially smaller than the midsection (Fig. 1), such that the mouthpiece and the midsection are substantially width equivalent (Fig. 1-2), the terminal section extending transversely from the midsection such that the terminal section is cone shaped (see modified Fig. 2 below); a lip (Figs. 1-4) engaged to the first end of the tube and extending radially and outwardly therefrom (Figs. 1-4 and modified Fig. 2 below), wherein the lip is configured to enhance gripping of the tube between the lips or the teeth of the user (Figs. 1-4 and modified Fig. 2 below). The examiner notes that the implied structural requirement of the lip is that it is engaged to the first end of the tube and extends outwardly therefrom. Modified Figure 2 (below) of the prior art indicates the lip structure necessary to perform the function to enhance the grip of the tube between the lips or teeth of the user.

    PNG
    media_image1.png
    261
    766
    media_image1.png
    Greyscale

Hollingsworth further discloses a split ring (Page 2, lines 45-53; Fig 2, a combination of the slots 2, the short tube 3, and the fingers 4). The examiner notes that the original instant 
Hollingsworth further discloses the split ring engaged to the tube proximate to a second end thereof (Page 3, lines 22-24; Fig. 2), the split ring being resiliently deformable such that the split ring is selectively expandable (Page 2, lines 67-72; Figs. 2-4), the split ring having a slot positioned therein (Figs. 2-4, the slot where the shorter tube 3 is positioned within the holder 1) and extending from proximate a first terminus to proximate to a midpoint of the split ring defining a first segment of the split ring (Figs. 2-4, from the bar of the headed pin 5 to the tips of the external fingers 4 closer to the rolled tobacco product), a second segment of the split ring extending from proximate to the midpoint to a second terminus of the split ring (Figs. 2-4, from the bar of the headed pin 5 to the tips of the internal fingers 4 closer to the mouthpiece), the second segment being complementary to and positioned within the slot (Page 2, lines 57-59; Figs. 2-4), such that the second segment moves within the slot as the split ring expands and contracts (Figs. 2-4, the expansion and contraction of a combination of the slots 2, the short tube 3, and the fingers 4).
Hollingsworth further discloses a pair of tabs (Page 2, line 67; Fig. 2, headed pin 5), each tab being coupled to and extending transversely from a respective opposed end of the split ring (Page 2, lines 67-68; Figs. 2-4, headed pin 5), wherein the pair of tabs is configured to engage digits of a hand of the user facilitating squeezing the tabs (Page 3, lines 7-9, indicates an operator applying pressure to a pair of tabs) to expend the split ring (Page 3, lines 10-14; the external fingers are expanded as the tabs are squeezed), concurrent with tensioning of the split ring (Page 3, lines 42-43; Figs. 2-4; Fig 2 shows the internal fingers under tension as the tabs are squeezed), 
Hollingsworth further discloses a plurality of teeth (Page 2, lines 51-54; Figs. 1-4, fingers 4) engaged to and extending inwardly from the split ring (Page 2, lines 74-79; Figs. 3-4, tips of fingers 4), wherein the plurality of teeth is configured to engage the rolled tobacco product upon rebounding of the split ring (Page 2, lines 74-79; Figs. 3-4, the transition from Fig. 3 to Fig. 4 shows the tips of fingers 4 engaging the rolled tobacco product upon rebound), such that the rolled tobacco product is engaged to the tube (Page 2, line 80; Figs. 3-4, Fig. 4 shows the rolled tobacco product engaged to the tube).
Hollingsworth does not explicitly disclose wherein the split ring is configured to rebound to engage the tube to the rolled tobacco product upon release of squeezing of the tabs.
Shields teaches a similar holding device ([0006], lines 1-3; Fig. 4) wherein the split ring is configured to rebound to engage the tube to the rolled tobacco product upon release of squeezing of the tabs [0008].
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the mouthpiece and holding device of Hollingsworth to configure the split ring to rebound and engage the rolled tobacco product upon release of the tabs as taught by Shields as an alternative means to for expanding and collapsing the holding device.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hollingsworth (US 1,447,664 A) in view of Shields (US 2015/0164137 A1), as applied to claim 1 above, and further in view of Davis (US 999,155 A).


    PNG
    media_image1.png
    261
    766
    media_image1.png
    Greyscale

The terminal section extending transversely from the midsection such that the terminal section is cone shaped (see modified Fig. 2 above). However, in the alternative, Davis teaches a similar mouthpiece and holding device for rolled tobacco products of varying sizes (Page 2, lines 13-18; Fig. 12). Davis teaches wherein the terminal section of the tube is cone shaped (Page 2, lines 22-30; Figs. 1-2, 5-7, and 11-12) because a cone shaped terminal opening can be made a more suitable size to securely hold any size cigar or cigarette (Page 2, lines 16-18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have utilized a cone shaped terminal end as taught by Davis as the terminal end of Hollingsworth in order to ensure the terminal end is a suitable size to securely hold any size cigar or cigarette.



    PNG
    media_image1.png
    261
    766
    media_image1.png
    Greyscale

Hollingsworth further discloses the tube comprising the mouthpiece, a terminal section, and a midsection extending therebetween (see modified Fig. 2 above), the mouthpiece being circumferentially smaller than the midsection (Fig. 1), such that the mouthpiece and the midsection are substantially width equivalent (Fig. 1-2), the terminal section extending transversely from the midsection such that the terminal section is cone shaped (see modified Fig. 2 above); a lip (Figs. 1-4) engaged to the first end of the tube and extending radially and outwardly therefrom (Figs. 1-4 and modified Fig. 2 above), wherein the lip is configured to enhance gripping of the tube between the lips or the teeth of the user (Figs. 1-4 and modified Fig. 2 above). The examiner notes that the implied structural requirement of the lip is that it is engaged to the first end of the tube and extends outwardly therefrom. Modified Figure 2 (above) 
Hollingsworth further discloses a split ring (Page 2, lines 45-53; Fig 2, a combination of the slots 2, the short tube 3, and the fingers 4). The examiner notes that the original instant specification lacks a special definition of “a split ring” and as such, the broadest reasonable interpretation is utilized by the examiner where “a split ring” is simply any ring-like or ring-shaped structure or combination of structures that has at least one split. 
Hollingsworth further discloses the split ring engaged to the tube proximate to a second end thereof (Page 3, lines 22-24; Fig. 2), the split ring being resiliently deformable such that the split ring is selectively expandable (Page 2, lines 67-72; Figs. 2-4), the split ring having a slot positioned therein (Figs. 2-4, the slot where the shorter tube 3 is positioned within the holder 1) and extending from proximate a first terminus to proximate to a midpoint of the split ring defining a first segment of the split ring (Figs. 2-4, from the bar of the headed pin 5 to the tips of the external fingers 4 closer to the rolled tobacco product), a second segment of the split ring extending from proximate to the midpoint to a second terminus of the split ring (Figs. 2-4, from the bar of the headed pin 5 to the tips of the internal fingers 4 closer to the mouthpiece), the second segment being complementary to and positioned within the slot (Page 2, lines 57-59; Figs. 2-4), such that the second segment moves within the slot as the split ring expands and contracts (Figs. 2-4, the expansion and contraction of a combination of the slots 2, the short tube 3, and the fingers 4).
Hollingsworth further discloses a pair of tabs (Page 2, line 67; Fig. 2, headed pin 5), each tab being coupled to and extending transversely from a respective opposed end of the split ring (Page 2, lines 67-68; Figs. 2-4, headed pin 5), wherein the pair of tabs is configured to engage 
Hollingsworth further discloses a plurality of teeth (Page 2, lines 51-54; Figs. 1-4, fingers 4) engaged to and extending inwardly from the split ring (Page 2, lines 74-79; Figs. 3-4, tips of fingers 4), wherein the plurality of teeth is configured to engage the rolled tobacco product upon rebounding of the split ring (Page 2, lines 74-79; Figs. 3-4, the transition from Fig. 3 to Fig. 4 shows the tips of fingers 4 engaging the rolled tobacco product upon rebound), such that the rolled tobacco product is engaged to the tube (Page 2, line 80; Figs. 3-4, Fig. 4 shows the rolled tobacco product engaged to the tube).
Hollingsworth does not explicitly disclose wherein the split ring is configured to rebound to engage the tube to the rolled tobacco product upon release of squeezing of the tabs.
Shields teaches a similar holding device ([0006], lines 1-3; Fig. 4) wherein the fingers are configured to rebound to engage the tube to the rolled tobacco product upon release of squeezing of the tabs [0008].
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the mouthpiece and holding device of Hollingsworth to configure the split ring to rebound and engage the rolled tobacco product upon release of the tabs as taught by Shields as an alternative means to for expanding and collapsing the holding device.


    PNG
    media_image1.png
    261
    766
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have utilized a cone shaped terminal end as taught by Davis as the terminal end of Hollingsworth in order to ensure the terminal end is a suitable size to securely hold any size cigar or cigarette.

Response to Arguments
Applicant's arguments filed 30 November 2021 have been fully considered but they are not persuasive. 
On Page 9 of the Applicant’s response, see “Section 5 of the Office Action”, Applicant argues that the broad interpretation of a split ring expressed in the rejection is not an accurate description of the Hollingsworth structure as one of ordinary skill in the art would not find 
The Applicant also argues that Hollingsworth teaches a fixed cylinder with opposed slots, that the slots do not allow for expansion of the cylinder in any way, and that the slots are used for sliding fingers in and out of the cylinder which is different mechanically than the present invention as claimed. The Examiner respectfully disagrees. The split ring of Hollingsworth expands when moved into the open position to accept a smoking article, then contracts to grip the smoking article when in the closed position.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY N DOLAN whose telephone number is (571)272-1298. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.N.D./Examiner, Art Unit 1747                   

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747